DECISION
On May 4, 2016, the Defendant was sentenced to a term of twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the *66offense of Count I: Incest, a Felony, in violation of §45-5-507, MCA. The Court designated the Defendant a Level II Sex Offender. The Court granted credit for time spent in pre-trial incarceration from October 2, 2015 to January 12, 2016 and January 13, 2016 to May 4, 2016.
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Brent Getty of the Office of the State Public Defender. The State was represented by Deputy Yellowstone County Attorney Mary Barry.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.